Citation Nr: 0017318	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-21 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1944.  He died in March 1997 at the age of 74.  The 
appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
RO which denied service connection for the cause of the 
veteran's death, and denied eligibility for dependents' 
educational assistance.  A notice of disagreement was 
received and a statement of the case on these questions was 
issued in May 1997.  A VA Form 9 was received in June 1997, 
but no specific argument as to either issue was set forth.  
Nevertheless, in February 1998, a letter was submitted by the 
appellant's representative wherein specific reference to an 
appeal for dependency and indemnity compensation (DIC) was 
made.  Consequently, the Board finds that this letter and the 
June 1997 VA Form 9, taken together, satisfy the requirement 
that a properly completed substantive appeal be submitted, at 
least as to the question of entitlement to DIC, a benefit 
that is granted when the cause of a veteran's death is 
service connected.


FINDINGS OF FACT

1.  The veteran died in March 1997; according to his death 
certificate, his death was the result of coronary artery 
disease due to, or as a consequence of, hypertension and 
diabetes mellitus.  

2.  Service connection was in effect at the time of the 
veteran's death for bilateral varicose veins (30 percent); 
residual 3rd degree burn scars of the right lower extremity 
including buttock (40 percent); residual 3rd degree burn 
scars of the left 

lower extremity including buttock (40 percent); residual 2nd 
degree burn scars of the abdomen and left chest (10 percent); 
residual 2nd degree burn scars of the back (10 percent); left 
arm scar (0 percent); and multiple scars of the donor sites 
for skin grafts (0 percent).

3.  Service-connected burns were of such a nature that they 
materially contributed to the veteran's hypertension which 
was a contributory cause of the veteran's death.


CONCLUSION OF LAW

Service connection is warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.310, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally speaking, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).


In claims of service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or to already service-connected disability.  See 
38 U.S.C.A § 1110; 38 C.F.R. §§ 3.303, 3.310, 3.312.  This 
may be accomplished by the submission of evidence showing 
that already service-connected disability is either a 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  A service-connected disability 
is considered the "principal" cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
"contributory" cause of death must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1).

The veteran's death certificate shows that the immediate 
cause of death was coronary artery disease.  The underlying 
causes of death were listed as hypertension and diabetes 
mellitus.  There were no other conditions listed as 
contributing to the veteran's death.  No autopsy was 
performed.  In addition, at the time of the veteran's death, 
service connection was in effect for bilateral varicose veins 
(30 percent); residual 3rd degree burn scars of the right 
lower extremity including buttock (40 percent); residual 3rd 
degree burn scars of the left lower extremity including 
buttock (40 percent); residual 2nd degree burn scars of the 
abdomen and left chest (10 percent); residual 2nd degree burn 
scars of the back (10 percent); left arm scar (0 percent); 
and multiple scars of the donor sites for skin grafts (0 
percent).

The appellant contends, in numerous written statements, that 
the veteran's extensive service-connected burns either caused 
or complicated his non-service-connected hypertension or 
diabetes, thereby materially contributing to his death.  


Correspondence from a private physician, dated in 
February 1998, included the veteran's history of being 
severely burned in service.  The physician reported that the 
veteran had developed varicosities of the lower extremities, 
insulin dependent diabetes mellitus, hypertension, and 
coronary artery disease.  The physician opined that, while 
"it is difficult to determine at this point whether the 
severe burns suffered during service to his country has 
contributed to his hypertension and diabetes and ultimately 
his death, . . . the possibility does need to be considered.  
With burns as diffuse as [the veteran's], he probably did 
have damage to his vasculature, contributing to 
hypertension."

A March 1999 letter from a VA physician noted that the 
veteran sustained burns in 1944.  It was noted that the 
veteran also had stripping of the right and left greater 
saphenous veins, and that burns of the legs were not healing.  
In contrast to the February 1998 private physician's opinion, 
the VA physician opined that "there is no evidence to [his] 
knowledge in the medical literature to associate the 
occurrence of extensive burns with the subsequent development 
of diabetes mellitus, hypertension and coronary 
atherosclerosis.  Consequently, medical evidence does not 
show that the veteran died as a result of a service-connected 
disability."  However, this physician does not indicate that 
the specifics of the veteran's case were contemplated by the 
opinion.  Rather, it appears merely that medical treatises 
were consulted without consideration of the unique 
circumstances of the veteran's case.

In March 2000, the Board requested that a Veterans Health 
Administration (VHA) expert provide an opinion, based upon a 
review of the veteran's entire medical record, as to the 
following question:  What is the likelihood, stated in terms 
of medical probability, that the veteran's extensive burns or 
residuals therefrom either caused or made worse his 
hypertension which ultimately contributed to his death?


In April 2000, a VA Acting Chief of Cardiology (Acting Chief) 
provided the following opinion:

It is my opinion, based upon the evidence 
available to me, that the coronary artery 
disease which led to [the veteran's] 
death, could be explained on the basis of 
long-standing high blood pressure, 
insulin requiring diabetes mellitus, and 
hyperlipidemia.  I do not believe that 
the extensive burns or residuals caused 
his high blood pressure; however, there 
is insufficient evidence in the medical 
records available to me to make that a 
definitive statement.  If for example, 
there was no evidence of high blood 
pressure or diabetes prior to his 
extensive burns and if they developed 
within a reasonably short time after the 
injury, such as a year, then I would be 
willing to say that the burns 
significantly contributed to diabetes or 
hypertension, which ultimately 
contributed to his coronary artery 
disease.  If records regarding his 
medical treatment from the time he left 
military service or the next thirty years 
[were available] then I would be able to 
determine the potential relationship 
between the traumatic burn injuries and 
the subsequent development of diabetes 
and hypertension.

The Board notes that the veteran's service medical records do 
not show that the veteran had elevated blood pressure 
readings or diabetes prior to December 1943, 

when he sustained extensive burns for which service 
connection was ultimately granted.  The records, however, do 
show that the veteran had had elevated blood pressure 
readings after sustaining these burns.  In February 1944, a 
blood pressure reading of 142/90 was noted.  In March 1944, a 
blood pressure reading of 118/92 was noted.  In April 1944, 
blood pressure readings of 144/100, 118/90, and 120/90 were 
noted.  

When the veteran died in March 1997, the principal diagnosis 
was coronary artery disease with other diagnoses of 
hypertension and diabetes.  As noted above, the record 
contains an April 2000 VHA opinion suggesting that if there 
was no evidence of high blood pressure or diabetes prior to 
the veteran's extensive in-service burns and that if such 
problems developed within a reasonably short time after the 
injury, such as a year, then the physician would be willing 
to say that the veteran's burns significantly contributed to 
diabetes or hypertension, which ultimately contributed to the 
veteran's coronary artery disease.  Based on the absence of 
elevated blood pressure readings prior to the veteran's burns 
in service, the elevated blood pressure readings taken after 
his burns in service, the February 1998 private physician's 
opinion, and April 2000 VHA opinion, the Board finds that 
competent medical evidence has been presented to suggest that 
the veteran's service-connected burns likely contributed to 
the fatal processes.  Although the elevated readings were 
relatively rare compared to the numerous normal readings, the 
Board finds that the isolated elevated blood pressure 
readings very likely represented the prodromal indications of 
what was later confirmed as hypertension.

In summary, the Board finds that, with application of the 
benefit-of-the-doubt rule, the medical evidence shows that 
the veteran's service-connected burns likely caused or made 
worse his hypertension which in turn combined to cause the 
veteran's 

death.  Under such circumstances, the Board concludes that 
the evidence supports a grant of service connection for cause 
of the veteran's death.  38 C.F.R. §§ 3.102, 3.303, 3.310 
(1999).


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

